Case 2:19-cv-00225-JRG Document 181 Filed 10/21/20 Page 1 of 1 PageID #: 6524




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

RAMOT AT TEL AVIV UNIVERSITY                  §
LTD.,                                         §
                                              §
                                              §
               Plaintiff,                     §
                                              §     CIVIL ACTION NO. 2:19-CV-00225-JRG
v.                                            §
                                              §
CISCO SYSTEMS, INC.,                          §
                                              §
               Defendant.                     §
                                              §

                                           ORDER
       Before the Court is Defendant’s Unopposed Motion to Change Lead Attorney Designation
     .
(the “Motion”). (Dkt. No. 179.) Having considered the Motion and noting that it is unopposed,

the Court is of the opinion that the Motion should be and hereby is GRANTED. It is therefore

ORDERED that Defendant Cisco Systems, Inc. is permitted to designate Mr. Matthew C. Gaudet

to serve as Lead Counsel in the above-captioned case.

       No further changes in Lead Counsel will be permitted absent a showing of good cause and

a subsequent order of the Court.

       So ORDERED and SIGNED this 21st day of October, 2020.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE
